                Case 3:21-cv-05143-RJB Document 10 Filed 03/03/21 Page 1 of 3




 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT COURT
 7
                               FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                            AT TACOMA

 9   JAMES K. WILSON and CAROL WILSON,
10                                   Plaintiffs,       NO. 3:21-cv-05143
11
                         vs.                           CORPORATE DISCLOSURE STATEMENT
12                                                     OF DEFENDANTS CR BARD,
     CR BARD INCORPORATED and BARD                     INCORPORATED AND BARD
13   PERIPHERAL VASCULAR                               PERIPHERAL VASCULAR
     INCORPORATED,                                     INCORPORATED
14

15                                   Defendants.

16
               Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendants CR Bard,
17
     Incorporated and Bard Peripheral Vascular Incorporated, by counsel, hereby state that
18

19   Defendant Bard Peripheral Vascular Incorporated is a wholly-owned subsidiary of CR Bard,

20   Incorporated, and that Defendant CR Bard Incorporated., is a wholly-owned subsidiary of

21   Becton, Dickinson and Company (a publicly-held entity).
22

23

24

25

                                                                        Betts
     CORPORATE DISCLOSURE STATEMENT                                     Patterson
                                                                        Mines
     OF DEFS. CR BARD INC. AND BARD                                     One Convention Place
                                                       -1-
     PERIPHERAL VASCULAR INC.                                           Suite 1400
                                                                        701 Pike Street
     NO. 3:21-cv-05143                                                  Seattle, Washington 98101-3927
                                                                        (206) 292-9988
     1631470/8284-0033
                Case 3:21-cv-05143-RJB Document 10 Filed 03/03/21 Page 2 of 3




 1             DATED this 3rd day of March 2021.
 2                                         BETTS, PATTERSON & MINES, P.S.
 3

 4

 5                                         By_____________________________
                                              Christopher W. Tompkins, WSBA #11686
 6                                            Natasha A. Khachatourians, WSBA #42685
                                           Betts Patterson & Mines, P.S.
 7                                         One Convention Place, Suite 1400
                                           701 Pike Street
 8
                                           Seattle, Washington, 98101-3927
 9                                         Telephone: 206-292-9988
                                           ctompkins@bpmlaw.com
10                                         nkhachatourians@bpmlaw.com
11                                         NELSON MULLINS RILEY & SCARBOROUGH
                                           LLP
12
                                           James F. Rogers, pro hac vice pending
13                                         Joseph E. Fornadel, pro hac vice pending
                                           1320 Main Street, 17th Floor, Meridian
14                                         Columbia, South Carolina 29021
                                           Telephone: 803-799-2000
15                                         jim.rogers@nelsonmullins.com
16                                         joe.fornadel@nelsonmullins.com

17                                         Attorneys for Defendants

18

19

20

21

22

23

24

25

                                                                      Betts
     CORPORATE DISCLOSURE STATEMENT                                   Patterson
                                                                      Mines
     OF DEFS. CR BARD INC. AND BARD                                   One Convention Place
                                                    -2-
     PERIPHERAL VASCULAR INC.                                         Suite 1400
                                                                      701 Pike Street
     NO. 3:21-cv-05143                                                Seattle, Washington 98101-3927
                                                                      (206) 292-9988
     1631470/8284-0033
                Case 3:21-cv-05143-RJB Document 10 Filed 03/03/21 Page 3 of 3




 1                                       CERTIFICATE OF SERVICE

 2             I, Karen L. Pritchard, hereby certify that on March 3, 2021, I electronically filed the

 3   following:

 4                       Corporate Disclosure Statement of Defendants C.R. Bard Incorporated.
                         and Bard Peripheral Vascular Incorporated; and
 5
                         Certificate of Service
 6   with the Court using the CM/ECF system which will send notification of such filing to the
 7   following:
 8
     Counsel for Plaintiffs James K. Wilson and Carol Wilson
 9   Matthew R McCarley
     FEARS | NACHAWATI, PLLC
10   4925 Greenville Ave., Ste 715
     Dallas, TX 75206
11   mccarley@fnlawfirm.com
12
     Arati C. Furness
13   FEARS | NACHAWATI, PLLC
     5473 Blair Rd.
14   Dallas, TX 75231
     afurness@fnlawfirm.com
15

16   Counsel for Defendants CR Bard Incorporated and Bard Peripheral Vascular Incorporated
     Richard B. North, Jr.
17   NELSON MULLINS RILEY & SCARBOROUGH (GA)
     201 17th St. NW, Suite 1700
18   Atlanta, GA 30363
     richard.north@nelsonmullins.com
19
               DATED this 3rd day of March 2021.
20

21
                                                      s/ Karen L. Pritchard
22                                                   Karen L. Pritchard, Legal Assistant
23

24

25

                                                                            Betts
     CORPORATE DISCLOSURE STATEMENT                                         Patterson
                                                                            Mines
     OF DEFS. CR BARD INC. AND BARD                                         One Convention Place
                                                         -3-
     PERIPHERAL VASCULAR INC.                                               Suite 1400
                                                                            701 Pike Street
     NO. 3:21-cv-05143                                                      Seattle, Washington 98101-3927
                                                                            (206) 292-9988
     1631470/8284-0033
